                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DMSION
                                    No. 2:19-CV-12-D


KISHA NICOLE WIIlTE,                          )
                                              )
                           Plaintiff,         )
                                              )
                v.                            )                     ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                           Defendant.         )


        On July 24, 2020, Magistrate Judge Numbers issued a Memorandum and Recommendations

(''M&R'') and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 23], grant defendant's motion for judgment on the pleadings [D.E. 27], and affirm defendant's

final decision. See [D.E. 30]. On August 7, 2020, plaintiff objected to the M&R [D.E. 31]. On

August 17, 2020, defendant responded [D.E. 32].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear



            Case 2:19-cv-00012-D Document 33 Filed 08/27/20 Page 1 of 3
error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits·under the Social Security

Act, 42 U.S.C. § 301 e t ~ is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, ~ ' 42 U.S.C. § 405(g); Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivm 907 F.2d 1453, 1456 (4th Cir. 1990).

Substantial evidence is evidence a ''reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (quotation omitted); see Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere scintilla of evidence but

maybelessthanapreponderance." Smith v. Chater, 99 F.3d 635,638 (4th.Cir. 1996); see Biestek,

139 S. Ct. at 1154; Shinaberry, 952 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See, ~ Shinabeny. 952 F.3d at 120; Hays,

907 F.2d at 1456. Rather, in determining whether substantial evidence supports the Commissioner's

decisio~ the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his findings and rationale concerning the evidence. See, ~ Shinaberry. 952

F.3d at 120; Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the

Administrative Law Judge ("ALJ'') properly evaluated the weight given to a treating physician's

opinio~ properly determined plaintiff's Residual Functional Capacity (''RFC"), properly addressed

plaintiff's credibility, and properly posed a hypothetical question to the Vocational Expert (''VE").

Compare [D.E. 24] 26--32, with [D.E. 31] 1-2.

       Judge Numbers and the ALJ applied the proper legal standards. See M&R [D.E. 30] 4-22.

                                                 2

            Case 2:19-cv-00012-D Document 33 Filed 08/27/20 Page 2 of 3
Moreover, substantial evidence supports the ALJ' s analysis. See id. Thus, the court overrules the

objections.

       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 31], ADOPTS the

conclusions in the M&R [D.E. 30], DENIES plaintiff's motion for judgment on the pleadings [D.E.

23], GRANTS defendant's motion for judgment on the pleadings [D.E. 27], AFFIRMS defendant's

final decision, and DISIMISSES this action. The clerk shall close the case.

       SO ORDERED. This       a..1 day of August 2020.


                                                         j     SC. DEVER fu
                                                         United States District Judge




                                                3

              Case 2:19-cv-00012-D Document 33 Filed 08/27/20 Page 3 of 3
